                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT CINCINNATI


UNITED STATES OF AMERICA,

                             Plaintiff,             :      Case No. 1:15-cr-113
                                                           Also 1:19-cv-341

                                                           District Judge Susan J. Dlott
       -   vs     -                                        Magistrate Judge Michael R. Merz

LISTON WATSON,


                             Defendant.             :



                      ORDER STRIKING PRO SE MOTION


       This case came on for evidentiary hearing on March 6, 2020, on Defendant’s Motion to

Vacate pursuant to 28 U.S.C. § 2255. On March 17, 2020, the Magistrate Judge received

Defendant’s Motion to Amend Evidentiary Hearing and Request Stay which has now been

docketed by the Clerk (ECF No. 106). The stated purpose of the Motion is to “supplement” the

evidentiary hearing with a stipulation and agreement which the Government allegedly offered prior

to the hearing.

       The Magistrate Judge is unaware of any such proposed stipulation and agreement. If such

a document ever existed, it has not been shared with the Magistrate Judge nor its existence ever

mentioned to him. Defendant also refers to evidence which he claims was supposed to be

presented at the March 6th hearing, but was not. However, the only witness ever listed by


                                               1
Defendant as intended to be presented was Defendant himself, whose presence for the hearing was

obtained by writ of habeas corpus ad testificandum and who did in fact testify.

       In any event, Defendant is represented by counsel in this case, Messrs. Bryan Perkins ansd

Michael Allen, and may not file motions or other matter pro se. There is no constitutional right to

hybrid representation, with a defendant representing himself and also having counsel. McKaskle

v. Wiggins, 465 U.S. 168 (1984). A party represented by counsel may not file papers pro se. 28

U.S.C. § 1654 provides that “parties may plead and conduct their own cases personally or by

counsel.” The disjunctive “or” in the statute means that a litigant must choose between proceeding

pro se and proceeding with the assistance of counsel. United States v. Jimenez-Zalapa, 2007 WL

2815563 (W.D. Tenn. 2007)(Breen, J.); see also United States v. Mosely, 910 F.2d 93, 97-98 (6th

Cir. 1987); United States v. Vampire Nation, 451 F.3d 189 (3rd Cir. 2006).

       Because Watson did not have authority to file the instant motion pro se, it is hereby

STRICKEN. A re-filed motion seeking the same relief must be filed by counsel until and unless

Watson discharges them and advises the Court that he is proceeding pro se.



March 18, 2020.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                                                2
